Citation Nr: 0506059	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  95-16 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than January 29, 
1997, for the award of service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to initial disability ratings for PTSD in 
excess of 30 percent from October 28, 1996 to August 7, 2000, 
50 percent from August 8, 2000 to March 10, 2003, and 70 
percent from March 11, 2003.

3.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel
INTRODUCTION

The veteran had active service from October 1968 to June 
1970.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a July 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which granted the veteran's claim of service 
connection for PTSD, and assigned a 10 percent disability 
evaluation.  The veteran filed a notice of disagreement as to 
that rating action and the assigned effective date of March 
10, 1997, in August 1997.  During the course of the appeal, 
the RO Hearing Officer granted an increase to 30 percent in 
March 1998, and assigned an effective date of January 27, 
1997, for the grant of service connection.  In December 1998, 
the Board remanded the appeal for further development and 
readjudication.  In March 2001, the RO granted another 
increase, to 50 percent, effective August 15, 2000.

During the pendency of the veteran's appeal the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  See Public Law No. 106- 
175 (2000) (now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 
(West 2002)).

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board issued an internal 
memorandum dated in October 2000 in this matter, which sought 
to conduct evidentiary development in this appeal, without 
remanding the case to the RO.  See 38 C.F.R. § 19.9(a)(2) and 
(a)(2)(ii) (2003).

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated the new 
duty-to-assist regulations codified at 38 C.F.R. § 19(a)(2) 
and (a)(2)(ii)(2002).  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  Therefore, in May 2003, when the Board determined 
that the development requested was incomplete, the issue was 
remanded to the RO.  In a subsequent rating decision dated in 
June 2003, the RO increased the evaluation of the veteran's 
service-connected PTSD from 50 to 70 percent disabling, 
effective April 4, 2003.

In a November 2003 decision, the Board denied the veteran's 
claim for a rating in excess of 70 percent for PTSD.  The 
Board assigned an earlier effective date for the veteran's 50 
percent disability rating, to August 8, 2000.  The Board also 
assigned an earlier effective date for the veteran's increase 
to a 70 percent disability rating, to March 11, 2003.

Thereafter, the veteran appealed his claims to the United 
States Court of Appeals for Veterans Claims (Court).  In 
December 2004, a Joint Motion for Remand was filed by the VA 
General Counsel and the veteran's representative, averring 
that remand was required because the Board had not addressed 
two of the veteran's appeals issues and because the claims 
which the Board had decided in November 2003 were 
inextricably intertwined with those issues.

In an Order of December 2004, the Court vacated those 
portions of the Board's November 2003 decision which had 
denied a rating in excess of 70 percent for PTSD, an 
effective date earlier than August 8, 2000, for an increase 
to a 50 percent disability rating, and an effective date 
earlier than March 11, 2003, for an increase to a 70 percent 
disability rating.

We note that, although the RO has granted the veteran 
increases in his disability evaluation during this appeal, in 
AB v. Brown, 6 Vet. App. 35 (1993), the Court held that, on a 
claim for an original or increased rating, the veteran will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
benefit available has been awarded.

The issue of entitlement to a total rating based upon 
individual unemployability due to service-connected 
disability (TDIU) is addressed in the Remand portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran when further action is required on his part.


FINDINGS OF FACT

1.  October 28, 1996, VA outpatient treatment records show 
that a nurse practitioner diagnosed the veteran with PTSD.

2.  The competent and probative medical evidence of record 
demonstrates that the veteran's PTSD was 30 percent disabling 
from October 28, 1996, to August 7, 2000; 50 percent 
disabling from August 8, 2000, to March 10, 2003; and 70 
percent disabling from March 11, 2003.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an effective date of 
October 28, 1996, but no earlier, for the grant of service 
connection for PTSD, are met.  38 U.S.C.A. §§ 101, 5110 (West 
2002); 38 C.F.R. §§ 3.1, 3.31, 3.155, 3.157, 3.400(o)(1), (2) 
(2004).

2.  The criteria for initial ratings in excess of 30 percent 
from October 28, 1996, to August 7, 2000; 50 percent from 
August 8, 2000, to March 10, 2003; and 70 percent disabling 
from March 11, 2003, are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.132, Diagnostic Code 
9411 (1996) (effective prior to Nov. 7, 1996); 4.130, 
Diagnostic Code 9411 (2004) (effective from Nov. 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service separation document, DD Form 214, 
indicates that he served as a light weapons infantryman.  He 
had service in the Republic of Vietnam from April 1969 to May 
1970, and is a recipient of the Combat Infantryman's Badge, 
among other awards and decorations.

In August 1996, the veteran filed a claim seeking service 
connection for depression.  When he was afforded a VA 
examination in October 1996, he complained of sleeplessness 
and nightmares.  He denied flashbacks, irritability, 
hypervigilance, and startle response.  He also denied 
constant depression and manic episodes. Mental evaluation 
revealed the veteran to be well groomed and cooperative.  His 
speech had normal rate, volume, tone, and rhythm.  His mood 
was good.  He denied any auditory or visual hallucinations, 
intrusive thoughts, and homicidal or suicidal ideation.  He 
was alert and oriented in four spheres.  His memory was good, 
and he provided concrete reasoning for most proverbs.  The 
examiner diagnosed the veteran with anxiety disorder, not 
otherwise specified (NOS), and specifically noted that he did 
not believe the veteran met the criteria for PTSD.

The RO issued a rating decision dated in February 1997, which 
denied the veteran's claim of entitlement to service 
connection for PTSD.

VA outpatient treatment records dated from October 1996 to 
April 1997 indicate complaints of flashbacks and nightmares.  
Objective observation of the veteran revealed depressive 
features, anxiety, and social isolation.  In addition, his 
concentration appeared to be impaired.  However, he was well 
groomed and dressed.  He was oriented, alert, and 
cooperative.  His memory and abstract reasoning were average.  
The veteran denied any hallucinations or suicidal or 
homicidal ideations.  On October 28, 1996, a nurse 
practitioner included PTSD in her reported clinical 
assessment of the veteran.  On that same date, in a separate 
treatment record, the veteran received a provisional 
diagnosis of PTSD.  He was then diagnosed with PTSD in a 
January 29, 1997, treatment record, which is the date his 
service connection has currently been made effective.  The 
veteran was assigned a global assessment of functioning (GAF) 
score of 55.

In December 1997 the veteran and his wife presented for a 
personal hearing before a local Hearing Officer at the RO.  
At the time, the veteran reported both suicidal and homicidal 
ideation.  He indicated that he had last worked in December 
1989.  However, according to the veteran his unemployment was 
not due to his service-connected PTSD.  He reported social 
isolation, with the exception of his family.  He also 
testified that he suffered from sleeplessness, forgetfulness, 
and anxiety.

The veteran continued to seek treatment at the VA outpatient 
mental health clinic.  Treatment records dated from December 
1997 to April 1998 indicate complaints of fleeting suicidal 
ideation, continued nightmares, depression, anger, and 
hypervigilance.  The veteran's marriage was reported to be 
stable, although he continued to minimize other social 
contacts.

Treatment records dated from June to September 1998 revealed 
complaints of depression, insomnia, and anxiety.  The veteran 
denied any episodes of suicidal or homicidal ideation.

Mental health clinic records dated from November 1998 to 
January 1999 reveal continued complaints of nightmares, 
flashbacks, and insomnia.  The veteran was provided 
strategies to help resolve and/or control his anxiety, 
depression, anger, and social isolation issues.  Examiners 
noted that his personal hygiene was good and his memory was 
intact.  The veteran reported a history of suicidal ideation, 
but denied any current hallucinations, compulsions, or 
suicidal or homicidal ideation.

The veteran again underwent a VA examination in March 1999.  
He reported sleeplessness and flashbacks.  He also complained 
of irritability, hypervigilance, and panic attacks.  Mental 
status examination revealed the veteran to be alert, calm, 
and serious.  There was no evidence of a thought disorder, 
hallucinations, or delusions.  His behavior was appropriate 
and, although he reported a history of suicidal thoughts 
without any plan, he denied any current suicidal ideation.  
The veteran's mood was described as low and he reported 
depressive features such as a lack of interest in things, 
excessive dreaming, weight gain, homicidal ideation, and 
sluggishness.  The examiner noted that the veteran was able 
to maintain personal hygiene and basic daily activities.  It 
was specifically noted that the veteran's memory was intact 
and he was oriented to place and time.  The diagnosis was 
major depression, breathing-related sleep disorder (likely 
sleep apnea), and panic disorder.  He was assigned a GAF 
score of 60.

A treatment report dated August 8, 2000, indicates that the 
veteran continued to suffer from nightmares, intrusive 
thoughts, and dissociative episodes.  The psychologist noted 
that the veteran also suffered from major depression and 
social isolation.

On August 14, 2000, the RO received an addendum from the 
March 1999 VA examiner, which described in detail his reasons 
for diagnosing major depression instead of PTSD.  The 
examiner amended his previous evaluation of the veteran, 
including the assigned GAF score, which was lowered from 60 
to 50.

In August 2000 the veteran underwent a VA Social and 
Industrial Survey.  The report noted him to be casually 
dressed.  He was able to comprehend the purpose of the 
survey.  It was noted that he had been married for 20 years 
and continued to maintain a good relationship with his wife, 
children, and siblings.  He described himself as a good 
father and provider.  He complained of nightmares, sleep 
disturbances, and flashbacks.

The veteran presented for a VA examination by a panel of two 
specialists in October 2000, at which time he continued to 
report a good relationship with his wife, children, and 
grandchildren.  He complained of nightmares, sleeplessness, 
flashbacks, irritability, and hopelessness.  He also 
continued to report social isolation.

The examiners noted that the veteran appeared unshaven and a 
little disheveled.  He was oriented in four spheres.  His eye 
contact was good and he was generally cooperative with the 
examiners.  His speech was slurred; however, he indicated 
that the slurring was due to a dry mouth, a side effect of 
his pain pills.  The examiners noted that the veteran's mood 
was tense and his affect somewhat flat.  There was no 
evidence of hallucinations or delusions.  His memory was 
noted as fair.  The veteran denied suicidal or homicidal 
ideations.  His thought content was devoid of any delusions.  
In fact, the veteran's thought processes were generally goal 
oriented and relevant.  However, he demonstrated poor 
judgment.  The veteran continued to be diagnosed with PTSD.  
He was assigned a GAF score of 50.

VA outpatient treatment records dated from November 2000 to 
April 2002 indicated continued complaints of sleeplessness, 
decreased energy level, decreased concentration, and social 
isolation.  The veteran also reported continued nightmares, 
depression, anger, anxiety, dysphoria, and occasional 
suicidal ideation.

The veteran continued to receive treatment at the VA medical 
center from May to July 2002.  Treatment records from that 
time period reveal complaints of nightmares, intrusive 
thoughts, and insomnia.  The veteran also complained of 
anxiety, social isolation, depression, and anger.  He denied 
any suicidal or homicidal ideation.

In a statement dated July 16, 2002, the veteran's treating 
psychologist noted that he had been treating the veteran for 
symptoms associated with his service-connected PTSD, 
including insomnia, nightmares, social isolation, and anger 
for six years.  He assigned a GAF score of 30.

Outpatient treatment records dated from September 2002 to 
April 2003 reveal continued complaints of nightmares, 
sleeplessness, anger, depression, social isolation, and 
anxiety.  The veteran's affect and dress were appropriate.  
He denied any auditory or visual hallucinations.  He reported 
impaired cognitive function and fleeting suicidal ideation.

In January 2003 the veteran was afforded another VA 
examination.  He continued to report being married and having 
a generally good relationship with his children and his wife.  
He also continued to complain of flashbacks, nightmares, and 
hypervigilance.

Mental status examination revealed the veteran to be casually 
dressed and unkempt, "in terms of being unshaven."  He was 
oriented to four spheres.  The examiner noted a little 
agitation and nervousness in the veteran's hands.  His mood 
was anxious and depressed with a "congruent" affect.  There 
was no evidence of hallucinations.  However, the veteran 
reported occasional suicidal and homicidal ideation with no 
plan.  His thought processes were goal directed and generally 
relevant.  His memory, concentration, and judgment were fair.

In light of the veteran's ability to maintain his marriage 
and relationships with other family members, in addition to 
his desire to continue talking and working through his 
problems, the examiner disagreed with the previously assigned 
GAF score of 30.  Instead she assigned a GAF score of 40.

The veteran presented for another VA examination in March 
2003, at which time he reported being married for 32 years.  
The veteran also reported that he was last employed in 1989, 
and stopped working due to an injury to his back.

Clinical evaluation revealed the veteran to suffer from mild 
emotional distress.  His hygiene and grooming were noted as 
poor. He moved slowly and awkwardly.  He was alert and 
oriented.  His speech was slow but coherent.  The veteran had 
a full range of affect.  He reported frequent suicidal 
ideation and homicidal ideation, as recently as one month 
prior to the examination.  He also reported auditory and 
visual hallucinations.

The veteran was depressed, and displayed a lack of emotional 
control.  His memory was impaired, and his basic language 
skills for repetition and sentence writing were poor.  The 
diagnosis of PTSD was continued, and the veteran was assigned 
a GAF score of 40.

II.  Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).


The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
1 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In March 2002 and June 2003 letters, the RO informed the 
veteran of the VCAA and its effect on his claims.  In 
addition, the veteran was advised, by virtue of detailed 
September 1997 and August 2003 statements of the case (SOC) 
and March and May 1998, September 2000, March and May 2001, 
June 2002, and June 2003 supplemental statements of the case 
(SSOCs) issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate his claims.  We therefore believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the veteran's 
claims, and that the SOCs and SSOCs issued by the RO 
clarified what evidence would be required to establish 
entitlement to an earlier effective date and an increased 
rating.  The veteran responded to the RO's communications 
with additional evidence and argument, thus curing (or 
rendering harmless) any previous omissions.  Further, the 
claims file reflects that the June 2003 SSOC contained the 
new duty-to-assist regulation codified at 38 C.F.R. § 3.159 
(2004).  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
and for the additional reasons discussed below in this 
decision, any failure in the timing or language of VCAA 
notice by the RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Earlier Effective Date

The veteran is seeking an earlier effective date for his 
grant of service connection for PTSD.  The RO granted service 
connection effective on January 29, 1997.  It determined that 
the veteran first exhibited a clear diagnosis of PTSD on that 
date.

The assignment of effective dates for disability compensation 
awards is governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 
3.400.  The statute and regulation provide, in pertinent 
part, that the effective date of an evaluation and award of 
compensation based upon an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(o)(1).

The Court of Appeals for Veterans Claims has made it plain 
that the date of the filing of a claim is generally 
controlling in determinations as to effective dates.  See 
Lalonde v. West, 12 Vet. App. 377, 380 (1999) (citing Hazan 
v. Gober, 10 Vet. App. 511 (1997); Washington v. Gober, 
10 Vet. App. 391 (1997); and Wright v. Gober, 10 Vet. App. 
343 (1997).  In Lalonde, the Court stated that the effective 
date for an award of service connection is not based upon the 
date of the earliest medical evidence demonstrating 
entitlement, but on the date that the application upon which 
service connection was eventually awarded was filed with VA.  
Id.

Notwithstanding the effective date assigned for either an 
original grant of benefits or an increased rating, under the 
law, the commencement of payment of VA monetary benefits is 
delayed until the first day of the calendar month following 
the month in which the effective date of the award is 
assigned.  See 38 U.S.C.A. § 5111(a); 38 C.F.R. § 3.31.

Here, the Board notes that the veteran filed his original 
claim for service connection for PTSD on August 28, 1996, a 
fact which is not in dispute.  Therefore, the veteran's grant 
of service connection could not be effective before this 
date.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  
At issue, then, is the time period between August 28, 1996, 
and January 29, 1997.

The Board points out that the earliest medical evidence 
showing any treatment for PTSD or any mental disorder is the 
October 11, 1996, VA examination.  However, the examiner 
clearly indicated that the veteran did not exhibit the 
criteria for a PTSD diagnosis at that time.  Instead, he was 
diagnosed with anxiety disorder, not otherwise specified.  
Then, on October 28, 1996, the veteran appears to have been 
given both a provisional and definitive diagnosis of PTSD, 
from two different medical professionals.  After reviewing 
the veteran's claim, and with consideration of the 
reasonable-doubt/benefit-of-the-doubt doctrine, the Board 
will now find that October 28, 1996, but no earlier, should 
be the effective date of the veteran's grant of service 
connection for PTSD.

Because the October 11, 1996, VA examination report, the only 
medical evidence earlier than that referenced above, had 
diagnosed the veteran with only anxiety disorder, and 
specifically declined to diagnose PTSD, the Board finds that 
the preponderance of the evidence mandates that an effective 
date earlier than October 28, 1996, is not warranted.

C.  Increased Ratings

1.  Applicable Law

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2004).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Effective on November 7, 1996, substantive changes were made 
by regulatory amendment to the schedular criteria for 
evaluating mental disorders, as set forth in 38 C.F.R. §§ 
4.125-132.  See 61 Fed. Reg. 52,695-52,702 (1996) codified at 
38 C.F.R. § 4.130 (2004).  The changes included redesignation 
of section 4.132 as section 4.130, and the revision of the 
newly redesignated section 4.130.  Also, the general rating 
formula for mental disorders was replaced with different 
criteria.  And, in some instances, the nomenclature employed 
in the diagnosis of mental disorders was changed to conform 
to the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994) (DSM- 
IV), which replaced DSM-III-R.

Where a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, the Board considers both the former and the 
current schedular criteria.  See, e.g., VAOPGCPREC 7-2003.  
The effective-date rule established by 38 U.S.C.A. § 5110(g), 
however, prohibits the application of any liberalizing rule 
to a claim prior to the effective date of such law or 
regulation.  The veteran does get the benefit of having both 
the old regulation and the new regulation considered for the 
period after the change was made.  See Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991), to the extent it held that, 
where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to appellant should apply).  See also VAOPGCPREC 3-2000 
(April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114 (2004). 

Under the old, pre-November 1996 criteria, a 30 percent 
rating for PTSD, under 38 C.F.R. § 4.132, Diagnostic Code 
(DC) 9411 (1996), was assigned when there was definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people.  The psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
industrial impairment.  A 50 percent evaluation was assigned 
when the ability to establish or maintain effective or 
favorable relationships with people was considerably 
impaired.  By reason of psychoneurotic symptoms, the 
reliability, flexibility and efficiency levels were so 
reduced as to result in considerable industrial impairment.  
A 70 percent evaluation for PTSD was warranted where the 
ability to establish and maintain effective or favorable 
relationships with people was severely impaired, and the 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  A 100 percent evaluation was warranted 
(1) when the attitudes of all contacts except the most 
intimate were so adversely affected as to result in virtual 
isolation in the community; (2) where there were totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior; or 
(3) where the veteran was demonstrably unable to obtain or 
retain employment.  Id.  The Board notes that each of the 
three criteria for a 100 percent rating under Diagnostic Code 
9411 is an independent basis for granting a 100 percent 
rating.  Johnson v. Brown, 7 Vet. App. 95 (1994).

Under the revised schedular criteria, effective November 7, 
1996, DC 9411, 38 C.F.R. § 4.130 (2004), PTSD is evaluated 
under the general rating formula used to rate psychiatric 
disabilities other than eating disorders.  A 30 percent 
rating is assigned when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events.

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintain effective work and social 
relationships.  Id.

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  Id.  A 100 percent rating is 
warranted if there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  Id.

The Global Assessment of Functioning (GAF) assessment is a 
scale reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing DSM-IV.  A GAF score of 31-40 shows some impairment in 
reality testing or communication (e.g. speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood.  A GAF of 41 to 50 is defined as 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF of 51 to 60 is defined 
as moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  A GAF of 61 to 
70 is defined as some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.  A GAF score of 
71 to 80 indicates that if symptoms are present at all, they 
are transient and expectable reactions to psychosocial 
stressors with no more than slight impairment in social and 
occupational functioning.  See Carpenter v. Brown, 8 Vet. 
App. 240, 242-244 (1995).

Because the veteran filed his original claim for service 
connection in August 1996, before the regulations for PTSD 
were amended, the Board will evaluate the veteran's 
disability, throughout the appeal period, under both the 
previous and amended regulations.

The Board here notes that this is a case in which the veteran 
has expressed continuing disagreement with the initial rating 
assignments.  The U.S. Court of Appeals for Veterans Claims 
has addressed the distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of entitlement to compensation, and a later claim for 
an increased rating.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  The Court noted that the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) as to the 
primary importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

In Meeks v. West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson, and 
specifically found that 38 U.S.C.A. § 5110 (West 2002) and 
its implementing regulations do not require that the final 
rating be effective the date of the claim.  Rather, the law 
must be taken at its plain meaning, and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

2.  Period from October 28, 1996, to August 7, 2000

The veteran is currently rated 30 percent disabled for PTSD 
for the period from October 28, 1996, to August 7, 2000.

Based upon the evidence,under the regulations in effect prior 
to November 7, 1996, the veteran's PTSD warrants a 30 percent 
disability rating and no higher.  While the veteran reported 
isolating himself from others, the medical evidence of record 
indicates he had a stable relationship with his wife and his 
family.  Furthermore, while he definitely demonstrated 
certain symptoms of PTSD, including nightmares, flashbacks, 
insomnia, depression, and fleeting thoughts of suicide, the 
veteran was noted to be appropriately dressed, with no 
evidence of thought disorder, hallucinations, or delusions.  
He was consistently, throughout this time period, able to 
maintain his personal hygiene and basic daily activities.  
Finally, the Board notes that the veteran's GAF score during 
this time period ranged from 55 to a high of 60 in March 
1999, corresponding to only moderate symptoms.

Under the revised regulations, the veteran's PTSD also does 
not warrant an increase to 50 percent for PTSD.  While the 
veteran demonstrated depressed mood and stated that he had 
difficulty maintaining social relationships outside his 
family, during this time period, he simply did not 
demonstrate the symptoms associated with a 50 percent 
disability rating.  The medical evidence showed no 
circumstantial, circumlocutory, or stereotyped speech.  
Indeed, the March 1999 VA examiner noted there was no 
evidence of thought disorder.  Additionally, none of the 
veteran's medical records show that he experienced panic 
attacks during this time period.  Also, the veteran's 
treatment and examination records repeatedly demonstrate that 
his memory was intact.  Therefore, an increase to a 50 
percent disability rating for this time period is not 
warranted, either under the regulations in effect prior to 
November 7, 1996, or under the amended regulations, effective 
November 7, 1996.

3.  Period from August 8, 2000, to March 10, 2003

The veteran is currently rated 50 percent disabled by PTSD 
for the period from August 8, 2000, to March 10, 2003.

The evidence of record shows that, under the regulations in 
effect prior to November 7, 1996, the veteran's PTSD 
disability does not warrant an increase to a 70 percent 
rating for this period.  Specifically, the Board notes that 
the veteran continued to report a good relationship with his 
wife, children, and family.  Therefore, while he reported 
symptoms of social isolation with those outside his family, 
his ability to maintain relationships with them, seemingly 
without any PTSD-related problems, his ability to establish 
and maintain relationships cannot be described as severely 
impaired.  Furthermore, the veteran certainly complained 
during this time period of symptoms of a flattened affect, 
depression, nightmares, sleeplessness, flashbacks, and 
irritability.  Indeed, medical evidence from this time period 
showed his memory had decreased somewhat, he had fleeting 
episodes of suicidal or homicidal ideation, and his 
appearance was occasionally described as disheveled.  
However, these increased, and additional symptoms are 
reflected in the 50 percent disability rating the veteran 
currently receives, under the ratings in effect prior to 
November 7, 1996.

Under the revised regulations, effective November 7, 1996, 
the Board also finds that the veteran's PTSD disability does 
not warrant a rating higher than 50 percent.  Certainly, as 
described above, the veteran's symptoms worsened during the 
course of this appeal.  However, this increase in 
symptomatology is reflected in the rating increase to 50 
percent which the veteran received effective August 8, 2000.  
Again, while the veteran reported that he socially isolated 
himself, he also continually indicated that he maintained 
good relationships with his wife and family.  He demonstrated 
some symptoms of suicidal ideation, flat affect, depression, 
and neglect of his personal appearance.  However, there is no 
indication that his thinking was deficient.  Furthermore, he 
demonstrated no obsessional rituals, illogical, obscure, or 
irrelevant speech, near-continuous panic, impaired impulse 
control, spatial disorientation, or difficulty adapting to 
stressful circumstances.  Indeed, the veteran's thought 
processes were described as generally goal oriented and 
relevant in October 2000. 

In addition, while the veteran was noted to have demonstrated 
poor judgment in October 2000, in July 2002, his affect and 
dress were appropriate, and he denied any hallucinations.  
The Board concludes that the veteran's disability during this 
time period did not result in symptoms that warrant an 
increase to a 70 percent rating under the revised 
regulations.

3.  Period since March 11, 2003  

The veteran is currently rated 70 percent disabled for PTSD, 
effective March 11, 2003.

The most recent VA outpatient treatment records indicate 
complaints of depression, anxiety and anger.  His cognitive 
functioning was impaired, and he reported fleeting suicidal 
ideation with no plan.  VA examination in January 2003 
revealed the veteran to be unshaven, agitated, and nervous.  
He was assigned a GAF score of 40.  He presented for another 
VA examination in March 2003.  The examiner noted that the 
veteran's hygiene and grooming were poor.  His speech was 
slow but coherent.  He continued to report suicidal ideation 
and anger.  Diagnostic tests revealed depression, thought 
disorder, and poor language skill for repetition and sentence 
writing.  The veteran has continuously been noted to suffer 
from social isolation, other than with his family members.

In short, the competent medical evidence of record reveals 
some social impairment and deficiencies in thinking and mood.  
There is evidence of suicidal ideation, anxiety and 
depression.  The veteran has displayed anger management 
issues and his hygiene and grooming have been noted as poor.  
The examiners also noted poor language skills.  Therefore, 
for the reasons discussed above, and giving the benefit of 
reasonable doubt to the veteran, the Board finds that his 
PTSD is appropriately evaluated as 70 percent disabling.  38 
C.F.R. § 4.130, DC 9411.

As discussed above, a higher evaluation of 100 percent is 
only warranted when there is evidence of total occupation and 
social impairment due to gross impairment in thought and 
communication.  There must be evidence of persistent 
delusions or hallucinations.  The veteran's behavior must be 
grossly inappropriate and there should be some evidence that 
he poses a persistent threat to himself or others.  There 
should be evidence of an intermittent inability to perform 
activities of daily living (including maintaining minimal 
personal hygiene).  In addition, in order to be awarded a 100 
percent evaluation for PTSD the competent evidence of record 
should reveal disorientation to time or place and memory loss 
of names of close family members, his own occupation, or his 
own name.

In the present case, the veteran's current level of 
disability due to his service-connected PTSD does not rise to 
such a profound level.  The veteran has continuously suffered 
from social isolation, preferring to be by himself.  However, 
he has maintained a marriage for over 30 years and has good 
relationships with his children, grandchildren, and siblings.  
There is no evidence of inappropriate behavior.  In fact, 
each examiner has noted the veteran's cooperative attitude.  
Although the veteran has been noted to have anger management 
problems, there is no evidence that he has ever been violent 
or that he poses a persistent threat to himself or others.  
The Board notes that during recent VA examinations the 
veteran was unshaven, and his hygiene and grooming have been 
poor.  However, there is no indication that he is incapable 
of performing daily activities of living.  Moreover, the 
veteran has consistently been oriented in all spheres, 
including time and place.  Although the veteran has displayed 
some memory impairment, he does not claim, and the competent 
medical evidence of record does not indicate, that he has 
difficulty remembering his name, his former occupation, or 
the names of his family members.

Furthermore, the Board notes that the veteran has recently 
reported hallucinations, and the March 2003 VA examiner 
stated that he is unemployable.  However, there is no 
indication that the veteran is unable to obtain substantially 
gainful employment based solely upon his service-connected 
PTSD.  In fact, at his personal hearing, the veteran 
testified that he has not worked since 1989 due to non-
service-connected disabilities.  Additionally, as noted in 
the March 2003 VA examination, such non-service-connected 
disabilities include a back injury, which has been 
complicated by polyneuropathy.

Therefore, and for the reasons discussed above, the Board 
finds that the veteran's PTSD does not warrant an evaluation 
of 100 percent under DC 9411.

Furthermore, the veteran's disability also does not warrant a 
100 percent rating under the regulations in effect prior to 
November 7, 1996.  As noted above, there is no evidence that 
the veteran was completely isolated in the community, except 
for his closest contacts.  There is no evidence that his PTSD 
causes him to be totally incapacitated because of 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought.  His daily activities have 
not been shown to have disturbed thought or behavioral 
processes associated with them.  There is no evidence of 
fantasy, confusion, panic, or explosions of aggressive 
energy.  As noted above, the veteran has been unable to work 
for some time, but there is no evidence that this is based 
solely on his PTSD diagnosis.  In fact, the veteran himself 
stated that it was not.  Therefore, the Board finds that an 
increase to a 100 percent disability rating for the veteran's 
PTSD is not warranted under the regulations in effect prior 
to November 7, 1996.

4.  Conclusion

The Board recognizes that the veteran believes that his PTSD 
is more disabling than his current ratings reflect.  The 
veteran's sincerity is not in question.  However, while the 
veteran is certainly capable of providing evidence of 
symptomatology, a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu v. Derwinski, 2 Vet. App. at 494 (1992).  
See also Harvey v. Brown, 6 Vet. App. 390, 393-94 (1994).  
Here, the medical evidence is thorough and most persuasive.  
Thus, the claims for increased ratings for the veteran's PTSD 
must be denied.

Finally, in view of the Court's holding in Fenderson, the 
Board has considered whether the veteran was entitled to a 
"staged" rating for his service-connected disability, as 
the Court indicated can be done in this type of case.  
Indeed, the RO has already awarded the veteran staged ratings 
for his PTSD, and the Board affirms these ratings in this 
decision.


ORDER

An effective date of October 28, 1996, instead of January 27, 
1997, for the grant of service connection for post-traumatic 
stress disorder is granted.

Entitlement to initial disability ratings for PTSD in excess 
of 30 percent from October 28, 1996, to August 7, 2000, 50 
percent from August 8, 2000, to March 10, 2003, and 70 
percent from March 11, 2003, are denied.

REMAND

Regarding the issue of total disability based on individual 
unemployability, the RO issued a rating decision denying this 
claim in June 2003.  In a written statement, received by the 
RO in July 2003 on the veteran's substantive appeal (VA Form 
9) for separate claims, the veteran stated that he felt his 
condition had increased to the point that he was not able to 
obtain any employment.

A written communication from a claimant or his/her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a notice of disagreement (NOD).  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.201 (2004).

Inasmuch as the June 2003 rating decision was the first time 
the RO had considered and adjudicated the issue of TDIU, and 
the veteran's July 2003 VA Form 9, interpreted liberally, in 
which he indicated he was unable to work, expressed 
disagreement with that determination, that statement 
constitutes an NOD as to that issue, even though it was 
expressed on his substantive appeal as to the other issues.

The Court has held that the filing of an NOD initiates the 
appeal process, and that the failure of the RO to issue an 
SOC is a procedural defect requiring a remand.  See Manlincon 
v. West, 12 Vet. App. 238 (1999); see also Godfrey v. Brown, 
7 Vet. App. 398, 408-410 (1995).  Thus, the Board finds that 
this issue must be remanded so that the RO can issue an SOC 
and the appellant can be afforded the opportunity to perfect 
a timely substantive appeal as to this issue.

Accordingly, the issue of entitlement to TDIU is remanded for 
the following actions:

1.  The RO should also issue an SOC addressing 
the veteran's claim of entitlement to TDIU.  The 
veteran should be provided the opportunity to 
perfect a timely Substantive Appeal (VA Form 9) 
with respect to that issue.  The RO is free to 
undertake any additional development deemed 
necessary with respect to that issue.

2. If, and only if, the appellant perfects his 
appeal as to TDIU, the RO should return the case 
to the Board for appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


